DETAILED ACTION
	This action is responsive to 04/02/2021.
	Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 7-12, 14, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levesque et al. (US Pub. 2016/0179198), hereinafter Levesque.
Regarding claim 1, Levesque discloses a method comprising: based on a user location (see fig. 1 and [0033]-computing device 101 comprises an interaction sensor 131 … the interaction sensor may comprise … a global positioning system (GPS) device-computing device may comprise a wearable device (see [0026])), retrieving for each of a plurality of real-world objects (i) associated information identifying a gesture associated with the respective object (the interaction sensor 132 is configured to detect an interaction with the computer device 101 and/or an object … interaction may comprise … gesturing in real space, gesturing using the object, and/or gesturing on an object … the interaction sensor is further configured to transmit a sensor signal associated with the interaction to processor 102-(see [0033] and [0117]) … interaction sensor may comprise a 3D imaging system to determine whether a user is interacting with an object-see [0053] … object characteristic determination module 125 retrieves information (characteristic) associated with the object-see [0058]-[0060]) and (ii) associated information identifying a program action (i.e., based on the characteristics of the gesture, and/or object 404, the computing device may determine information associated with the object 404-see fig. 4 and [0085]); determining whether the user is proximate to at least a first object of the plurality of objects (see [0034] and [0085], also fig. 4-object 404 is determined to be within a predefined distance from object 404); operating a sensor to detect a gesture of the user (i.e., the computing device 406 (see fig. 4) may detect the user interaction and determine the user’s gesture-see [0085]); and in response to a determination that the user is proximate to the first object and that the gesture of the user corresponds to a first gesture associated with the first object, performing the program action associated with the first object (i.e., the computing device 406, based on the detected gesture may determine (e.g., via the internet) the average amount of power consumed by the object 404 while in operation-see [0086]-[0087]).  
Regarding claim 11, Levesque discloses an apparatus (computing device 101-see fig. 1) comprising a processor (processor 102) and a non-transitory storage storage 114-see fig. 1), to perform functions including: based on a user location (see fig. 1 and [0033]-computing device 101 comprises an interaction sensor 131 … the interaction sensor may comprise … a global positioning system (GPS) device-computing device may comprise a wearable device (see [0026])), retrieving for each of a plurality of real-world objects (i) associated information identifying a gesture associated with the respective object (the interaction sensor 132 is configured to detect an interaction with the computer device 101 and/or an object … interaction may comprise … gesturing in real space, gesturing using the object, and/or gesturing on an object … the interaction sensor is further configured to transmit a sensor signal associated with the interaction to processor 102-(see [0033] and [0117]) … interaction sensor may comprise a 3D imaging system to determine whether a user is interacting with an object-see [0053] … object characteristic determination module 125 retrieves information (characteristic) associated with the object-see [0058]-[0060]) and (ii) associated information identifying a program action (i.e., based on the characteristics of the gesture, and/or object 404, the computing device may determine information associated with the object 404-see fig. 4 and [0085]); determining whether the user is proximate to at least a first object of the plurality of objects (see [0034] and [0085], also fig. 4-object 404 is determined to be within a predefined distance from object 404); operating a sensor to detect a gesture of the user (i.e., the computing device 406 (see fig. 4) may detect the user interaction and determine the user’s gesture-see [0085]); and in response to a determination that the user is proximate to the first object and that the gesture of the i.e., the computing device 406, based on the detected gesture may determine (e.g., via the internet) the average amount of power consumed by the object 404 while in operation-see [0086]-[0087]).
Regarding claims 2 and 12, Levesque discloses wherein determining whether the user is proximate to the first object comprises determining whether the first object is within reach of the user (i.e., within a predefined distance (e.g., 2 feet)-see [0085]).  
Regarding claims 4 and 14, Levesque discloses wherein the first gesture is a gesture performed against a surface of the first object (see fig. 4-gesture is against surface of object 404).  
Regarding claims 7 and 17, Levesque discloses further comprising determining whether the user is proximate to a second object of the plurality of objects; and in response to a determination that the user is proximate to both the first object and the second object, disambiguating the gesture of the user to determine whether to perform the program action associated with the first object or a program action associated with the second object (see, for example [0120]-[0122], wherein it is disclosed that the processor 102 may associate a user interaction with a particular object based on proximity of the computing device 101 to the object, or in some embodiments, the processor 102 associates a user interaction with a particular object based on direction or orientation of the user interaction (see [0123])).  
Regarding claims 8 and 18, Levesque discloses wherein the information retrieved for the first object comprises (i) associated information identifying a second gesture associated with the first object and (ii) associated information identifying a see, for example, [0127], wherein it is disclosed that a processor 102 may determine a characteristic associated with an object based on the characteristic associates with a user interaction, for example, the processor 102 may determine number of calories in a food product upon the user tapping the food product, and the processor 102 may determine the amount of sugar in the food product upon the user moving a finger along a surface of the food product in and “S” shape, i.e., different gestures associated with the same object elicit different program action).
Regarding claims 9 and 19, Levesque discloses wherein determining whether the user is proximate to the first object comprises determining whether the user is closer to the first object than to a second object of the plurality of objects (see, for example, [0101]-[0122], wherein it is disclosed that processor 102 associates a user interaction with a particular object based on proximity of the user interaction to the object, for example, the processor 102 may analyze sensor signal from the interaction sensor 132 to determine the distance between the object and a finger of the user used to perform the gesture, and if the finger is within a particular distance (e.g., 6 inches) from the object, the processor 102 may associate the gesture with the object).
Regarding claims 10 and 20, Levesque discloses wherein the sensor is a smart watch or a smart ring (see, for example, [0026]-computing device 101 may comprise a wearable device, e.g., a ring, ... , a watch).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levesque in view of Brenckle et al. (US Pub. 2014/0368423), hereinafter Brenckle.
Regarding claims 3 and 13, Levesque does not appear to expressly disclose wherein the operating of the sensor is performed in response to a determination that the user is proximate to at least one of the plurality of objects.
Brenckle is relied upon to teach wherein the operating of the sensor is performed in response to a determination that the user is proximate to at least one of the plurality of objects (see, for example, figs. 1A and 2 with description in [0026]-[0028], which teach a low-power gesture recognition which includes using proximity sensor 157 to gather proximity data regarding distance of an object with respect to system 100 without physical contact, and using the proximity data to determine whether to power on gesture recognition module 148 or not, otherwise keeping the gesture recognition module 148 in a sleep state to conserve power resources (see [0028])). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Brenckle with the inventions of Levesque such that the gesture detection sensor is .
Claims 5-6 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levesque in view of Lopez Meyer et al. (US Pub. 2018/0059797), hereinafter Lopez Meyer.
Regarding claims 5 and 15, Levesque does not appear to expressly disclose wherein the information identifying a first gesture comprises a vibration profile, and wherein determining whether the gesture of the user corresponds to the first gesture comprises determining whether the gesture of the user matches the vibration profile. 
Lopez Meyer is relied upon to teach wherein the information identifying a first gesture comprises a vibration profile, and wherein determining whether the gesture of the user corresponds to the first gesture comprises determining whether the gesture of the user matches the vibration profile (see, for example, [0011], [0019], and [0035]-[0037], and [0040], which teach an apparatus having a controller coupled to a sensor to process vibration indicative signal, to identify a pattern of vibration, and determine a user command based at least in part on the vibration pattern … controller device 110 may be configured to process sensor signal indicative of vibration, to identify a pattern of vibration and determine a command that corresponds to the pattern of vibration (see [0023]-[0024])).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Lopez Meyer with the invention of Levesque by identifying gestures based on vibration 
Regarding claims 6 and 16, Lopez Meyer is further relied upon to teach wherein the vibration profile is based on a texture of the first object (see, for example, [0036]-the vibration patterns may be based on different surface textures).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706.  The examiner can normally be reached on 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627